DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon (Reg. #71,828) on 25 August 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 has been amended as follows:
1. (Currently Amended) A rotor system comprising:
a rotor hub rotatable about a rotational axis;
a structural member which rotates about the rotational axis, wherein the structural member is connected to and extends from the rotor hub, the structural member comprising:
a pin which extends substantially perpendicular to the rotational axis, the pin being cylindrical in shape and having a hollow interior structured to receive a bolt when the pin is connected to the rotor system;
a filler component positioned adjacent the pin; wherein the filler component is triangular in shape, and wherein an end of the filler component is directly adjacent to the pin; and
a plurality of layers of composite material having fibers oriented lengthwise along a central axis which is perpendicular to the rotational axis, wherein the fibers in the plurality of layers of composite material are wrapped about the pin and the filler component such that the fibers extend along the central axis and the plurality of layers form an opening filled by the filler component and which decreases as a function of distance from the pin along the central axis;
wherein an inboard end of the structural member is configured to be received within a clearance defined between a pair of arms extending from and integrally formed with the rotor hub.

Claim 3 has been amended as follows:
3. (Currently Amended) The rotor system of claim 1, wherein the filler component is 

Claim 4 has been amended as follows:
4. (Currently Amended) The rotor system of claim 1, wherein the end of the filler component adjacent to the pin is equal in length to a diameter of the pin.

The above changes to the claims have been made to overcome prior art rejections in view of Jonda (US 4,038,885) modified by Merz (US 4,966,527), thereby, placing the application in conditions for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: amendments to claim 1, see above, overcome prior art rejections in view of Jonda (US 4,038,885) modified by Merz (US 4,966,527) and no other prior art references were found that would anticipate or could be used to establish a prima facie case of obviousness. Independent claim 7 and its dependent claims were already indicated as allowable in the Final Office Action mailed on 13 May 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745